 

Exhibit 10.11

LEASE COMMENCEMENT DECLARATION

Dated: May 28, 2014

254 S. Mulberry, #113

+/-5,000 s/f

Mesa, Arizona 85202

 

Tenant: AMERICA GREENER TECHNOLOGIES, INC.     Landlord: MP MULBERRY LLC    
Addendum II Dated: May 1, 2014     Base Rent Payment   Commencement: March, 2012
    Security Deposit: $3,500.00 (Received 2/9/2012)

 

Premises: Landlord has constructed and completed an additional 600 square feet
of office as shown on the America Greener, suite #113, and space plan dated
4-7-2014.

 

Any additional tenant improvements will be at the sole obligation and expense of
the Tenant.

 

Per the terms of the executed Addendum II, Tenant agrees to continue payment of
the monthly base rent per the following schedule:

 

               Total  Months  #Months   Base Rent   Office T.I.   Base Rent* 
March 1, 2014 - February 28, 2015   12   $3,300.00   $0   $3,300.00  March 1,
2015 - February 28, 2016   12   $3,350.00   $0   $3,350.00  March 1, 2016 -
February 28, 2017   12   $3,450.00   $150.00   $3,600.00  March 1, 2017 -
February 28, 2018   12   $3,550.00   $200.00   $3,750.00  March 1, 2018 -
February 28, 2019   12   $3,650.00   $250.00   $3,900.00  March 1, 2019 -
February 28, 2020   12   $3,750.00   $250.00   $4,000.00 

* Not including applicable monthly .04/CAM expense and rental tax

 

In the event of any conflict between this Lease Commencement Declaration and the
Lease of which it is a part, the terms of this Lease Commencement Declaration
shall prevail.

 

This Lease Commencement Declaration is dated effective as of the date of the
last signature by Landlord or Tenant.

 

SIGNED AND AGREED UPON:

 

LANDLORD:     TENANT:   MP MULBERRY, LLC     AMERICA GREENER TEC HNOLOGIES, INC.
          /s/ William P. Mahoney 5/29/14   /s/ Micheal Boyko 6/30/14 William P.
Mahoney Date   Micheal Boyko Date Managing Member     President  

 

CS.Propcrties.Mulbeny.AmericaGreenerLeaseCommencement

 